Citation Nr: 0008282	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-12 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for chorioretinal scar, 
left eye, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected chorioretinal scar, 
left eye.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chorioretinal scar, left 
eye is currently manifested by complaints of worsening vision 
and objective evidence of visual acuity of 20/400 in the left 
eye and 20/20 in the right eye, with chorioretinal scarring.


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
chorioretinal scar, left eye have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6011, 6077 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a January 1988 rating 
decision, the RO granted service connection for a left eye 
condition, with a 30 percent rating assigned effective from 
August 8, 1987.  The veteran's service medical records reveal 
that the he was kicked in the left eye during an assault in 
December 1986.  As a result of this incident, he sustained a 
traumatic hyphema in the left eye, which resolved, and a 
dense subretinal hemorrhage, which included almost the entire 
posterior pole and extended inferiorly towards the equator in 
the inferior temporal quadrant.  At the time of his hospital 
admission his visual acuity in the left eye was 20/400.  
Medical treatment continued for a number of months while in 
service, with the subretinal hemorrhage gradually resolving 
itself, but leaving fibrotic and scar tissue.  Prior to 
service discharge, he had a final eye evaluation in July 
1987, with his visual acuity testing as 20/20 in the right 
eye and 20/300 in the left.  A dilated fundus examination 
revealed a circular area of glial and fibrotic tissue in the 
posterior pole of the left eye, with a semicircular area of 
scar tissue in the inferior temporal quadrant near the 
equator.  The evidence from an October 1987 VA ophthalmology 
examination revealed that the veteran had 5/400 visual acuity 
in his left eye, with a residual glial scar, and 20/30 acuity 
in the right eye, correctable to 20/20.  VA ophthalmology 
testing from September 1988 revealed uncorrected visual 
acuity of 20/400 in the left eye, and 20/25+3 in the right 
eye.  In March 1990, further visual acuity testing revealed 
20/400 vision in the left eye, uncorrected and corrected, and 
20/30 vision in the right eye, correctable to 20/20.   

The veteran appealed this 30 percent rating and, in a 
November 1991 decision, the Board confirmed the 30 percent 
rating.  The veteran requested an increased rating for his 
eye condition in July 1997.  However, subsequent rating 
actions by the RO confirmed the 30 percent disability rating 
for the veteran's left eye condition, now described as 
chorioretinal scar, left eye, based on a VA eye examination 
in August 1997.    

As stated, the veteran has appealed the assignment of a 30 
percent rating for his service connected chorioretinal scar, 
left eye, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence is against his claim for an increased evaluation.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes (DC) 6011-6070.  DC 6011 provides for a 10 
percent rating for localized scars, atrophy, or 
irregularities of the retina, when centrally located and with 
irregular, duplicated, enlarged or diminished image in one or 
both eyes (unilateral or bilateral).  DC 6061-6079 rate 
impairment of central visual acuity for a range of acuities, 
from 100 percent for anatomical loss of both eyes (DC 6061) 
to 0 percent for vision 20/40 or better in both eyes.  The 
veteran is currently rated under DC 6070, which provides a 30 
percent rating for blindness in one eye, having only light 
perception, and 20/40 visual acuity in the other eye.  An 
increased rating to 40 percent is assigned under a number of 
possible eyesight acuity scenarios --  anatomical loss of one 
eye and 20/40 in the other eye (DC 6066), blindness in one 
eye, having only light perception, and 20/50 visual acuity in 
the other eye (DC 6069), 5/200 in one eye and 20/50 in the 
other (DC 6073), 10/200 in one eye and 20/50 in the other eye 
(DC 6076), 15/200 in one eye and 20/70 in the other (DC 
6076), 20/200 in one eye and 20/70 in the other (DC 6076).

The most recent visual examination on record is an August 
1997 VA examination.  As part of this examination, the report 
reveals a medical history referring to the veteran's left eye 
trauma during active duty in 1986, and progressively poor 
vision since that time.  Upon examination, the veteran's 
right eye near vision was 20/20 corrected, with far vision 
also 20/20.  In the left eye, his near vision was 20/200 
corrected, with far vision 20/400 corrected.  There was no 
evidence of diplopia, but there was an identified visual 
field deficit.  The conjunctiva and cornea were clear, with 
iris intact and lens clear.  A chorioretinal scar was evident 
in the left eye fundus.  The diagnoses were chorioretinal 
scar, left eye, and refractive error.     

In reviewing the evidence in this case in comparison to the 
40 percent criteria for impairment of visual acuity, the 
Board finds that the veteran's eye condition does not warrant 
an increased rating.  Although the evidence from the most 
recent VA examination clearly indicates the presence of a 
chorioretinal scar of the left eye, there is no evidence that 
this condition creates irregular, duplicated, enlarged or 
diminished image in the left eye.  Rather, the eye condition 
causes refractive error, as stated in the diagnosis.  
Therefore, the Board finds that a separate 10 percent rating 
is not warranted under DC 6011, and the Board must look to 
the diagnostic codes relating to impairment of visual acuity, 
DC 6061-6079 .   

With current corrected left eye vision of 20/400, far, and 
corrected right eye vision of 20/20, the veteran's eye 
disability more nearly approximates the 30 percent rating 
under DC 6077, for vision in one eye of 10/200 and 20/40 in 
the other eye.  A 40 percent rating for vision of 20/400, or 
10/200, in one eye requires vision of 20/50 in the other eye.  
DC 6076.  There is no current evidence of this level of 
visual acuity impairment.  There is also no evidence that the 
veteran has anatomical loss of one eye for a rating under DC 
6063-6066, or blindness in one eye, having only light 
perception, for a rating under DC 6067-6070.  The veteran's 
left eye vision calls for a rating under DC 6075-6077.  
However, the evidence shows that his vision impairment does 
not satisfy the criteria for the next higher, 40 percent, 
rating.  For the foregoing reasons, the Board finds that the 
30 percent rating under the Schedule for the veteran's 
chorioretinal scar, left eye, is the most appropriate rating.

This 30 percent schedular rating does not preclude the Board 
from granting higher ratings for this disability.  In Floyd 
v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 
100 percent, exists in the Schedule for greater disability of 
the eye.  However, the record does not establish a basis to 
support a higher rating under the Schedule.  The Board also 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
been hospitalized for treatment of his left eye condition 
since he left military service, so as to warrant 
extraschedular consideration.  The Board also does not find 
that his left eye condition has created a marked interference 
with his employment.  For the reasons noted above, the Board 
concludes that the impairment resulting from this left eye 
disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.


ORDER

Entitlement to an increased rating for chorioretinal scar, 
left eye, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

